Filed 12/23/13 Ragan v. City of Inglewood CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


BRIAN RAGAN,                                                             B239094

         Plaintiff and Appellant,                                        (Los Angeles County
                                                                         Super. Ct. No. BC440679)
         v.

CITY OF INGLEWOOD,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Kevin C.
Brazile, Judge. Affirmed.
         Law Offices of Gregory W. Smith, Gregory W. Smith; Benedon & Serlin,
Douglas G. Benedon and Kelly R. Horwitz for Plaintiff and Appellant.
         Bergman Dacey Goldsmith, Gregory M. Bergman, Michele M. Goldsmith and
Mark W. Waterman for Defendant and Respondent.
                                        _________________________
       Appellant Brian Ragan, a Caucasian police officer with the City of Inglewood
Police Department (IPD), brought a reverse discrimination lawsuit against his former
employer. Ragan worked for the IPD from 2002 through 2010. In a two-month period in
2008, Ragan was involved in three use-of-force incidents, resulting in two fatal shootings
of African-American males, and a beating of an Hispanic male captured on video by
television cameras. Following investigations into these incidents, Ragan was assigned to
an administrative position as his psychological evaluation indicated he was temporarily
not fit for patrol duties. Ragan was terminated when, in the course of his administrative
assignment, he copied confidential documents related to an internal affairs investigation
concerning his involvement in another use-of-force incident. Ragan sued the City of
Inglewood (the City), alleging causes of action for racial discrimination and retaliation
under California’s Fair Employment Housing Act (FEHA), Government Code section
12900 et seq.1 The City successfully moved for summary judgment, and Ragan appeals
from the ensuing judgment. We affirm, concluding Ragan has not raised a triable issue
of fact that the decisions affecting his employment were motivated by a discriminatory
animus toward Caucasian police officers, or that a causal link exists between any
protected activity and an adverse employment action to establish a prima facie case of
retaliation.
                          UNDISPUTED MATERIAL FACTS2
    1. Ragan’s Employment
       Ragan began working for the IPD in October 2002. His father also worked for the
IPD until 2005.
       Ragan was terminated in August 2010. Chief of Police Jacqueline Seabrooks, an
African-American female, made the decision to terminate Ragan. Ragan’s lawsuit is


1
       Unless indicated, all further statutory references are to the Government Code.
2
       We take the facts from the record that was before the trial court when it ruled upon
the summary judgment motion. (State Dept. of Health Services v. Superior Court (2003)
31 Cal. 4th 1026, 1034-1035.)

                                             2
solely based upon Seabrooks’s allegedly discriminatory animus toward Caucasians that
affected her decisions to place him on paid administrative leave, to assign him to an
administrative position, and to terminate him.
   2. Use-of-Force Incidents Involving Ragan
       The City tracks external and internal complaints against its officers. Internal
affairs investigates the complaints, which are documented in an officer’s internal affairs
history sheet. Ragan had approximately 30 internal affairs files opened while employed
with the IPD. In addition to the three use-of-force incidents in 2008, one other incident is
at issue here.
       a. Carranza Incident (2006)
       In 2006, Ragan was involved in a use-of-force incident during the arrest of
Eduardo Carranza. After an internal affairs investigation, Ragan received a 17-day
suspension. Ragan appealed the suspension. The appeal was pending when Ragan
returned to work after the investigations into the 2008 incidents. While in his
administrative assignment, Ragan copied confidential documents related to the Carranza
incident and gave the documents to his attorney.
       b. Three Use-of-Force Incidents in 2008
       In a two-month period in 2008, Ragan was involved in three use-of-force incidents
involving minority citizens. Two of these incidents resulted in the fatal shooting of
African-American males.
                 (1).   Fatal Shooting of Michael Byoune
       On May 11, 2008, Ragan shot and killed Michael Byoune, an African-American
male. Pursuant to the IPD policy, Ragan was evaluated by a psychologist. The
psychologist determined that Ragan “appears to be fit to continue full duty at this time.”
According to Ragan, he returned to work about two weeks after his psychological
evaluation. An internal affairs investigation ensued.




                                             3
               (2).   Rene Melendez Incident
       On July 12, 2008, Ragan was involved in an altercation with Rene Melendez, an
Hispanic male. The Melendez incident was captured on video and broadcast on
Univision television. An internal affairs investigation into the incident ensued.
               (3).   Fatal Shooting of Kevin Wicks
       On July 21, 2008, nine days after the Melendez incident, Ragan shot and killed
Kevin Wicks, an African-American male. Following the shooting, Ragan met twice with
the psychologist. Unlike the Byoune shooting, the psychologist did not state that Ragan
was fit to “continue full duty at this time.” The letter stated: “Officer Ragan was open in
discussing the incident and his feelings related to the incident. He appeared to be
functioning well and he did not report any psychological symptoms that would affect his
performance.”
   3. Ragan’s Paid Administrative Leave after Third Use-of-Force Incident
       Chief Seabrooks placed Ragan on paid administrative leave after the Wicks
shooting. While on paid administrative leave, Ragan received his salary and benefits, and
he was otherwise eligible to take exams and to be placed on promotion lists.
       Ragan was on paid administrative leave until April 2009, while internal affairs
completed its investigations into the 2008 incidents. Ragan’s attorney sent letters to
Chief Seabrooks complaining about the length of Ragan’s paid administrative leave.
       Chief Seabrooks stated that once the facts of the Melendez incident became clear
through the internal affairs investigation, she decided that Ragan needed to undergo a
fitness-for-duty evaluation. In early May 2009, Ragan underwent the examination.
Ragan’s examination revealed that he was fit to return to light or administrative duties,
but not to patrol or field duties.
   4. Results of Investigations into 2008 Use-of-Force Incidents
       Upon completion of the investigations into the Byoune and Wicks shootings,
Chief Seabrooks concluded that Ragan’s actions were in accordance with the IPD policy
regarding use of deadly force. She acknowledged, however, that the community


                                             4
criticized the IPD based upon its “history of shooting black citizens, irrespective of the
race of the officer . . . .”
        With respect to the Melendez incident, the investigator recommended that Ragan
receive a 12-day suspension. After meeting with Ragan and his attorney, Chief
Seabrooks decided to impose the recommended 12-day suspension.
    5. Events Leading to Termination
        In May 2009, Ragan was temporarily assigned to the IPD government liaison
section. The IPD was undergoing a Department of Justice investigation, and the IPD had
to provide information and responsive documents. While assigned to this section, Ragan
was the subject of two internal affairs investigations arising from internal complaints.
        a. Complaint Leading to Charge of Conduct Unbecoming of an Officer
        A civilian employee reported that Ragan allegedly was playing with paper
airplanes while on duty. Ragan confronted the civilian employee in the parking lot,
apologized, and asked her to “bring it to my attention,” the next time. Ragan was in full
uniform and carrying his gun when he approached the civilian employee. After this face-
to-face confrontation, the civilian employee complained. As a result, an internal affairs
investigation was conducted. The investigator recommended a three-day suspension, but
Chief Seabrooks reduced the suspension to one day.
        b. Unauthorized Copying of Documents Related to the Carranza Incident
        While working in the IPD government liaison section, Ragan came across
documents relating to the Carranza incident in 2006 that he had not previously seen.
Ragan copied the documents and gave them to his attorney.
        An internal affairs investigation was conducted. The investigating officer
recommended a 10-day suspension.
    6. Termination and DFEH Complaints
        Ragan was terminated in August 2010. Chief Seabrooks’s decision was based
upon Ragan’s internal affairs history sheet.
        Following his termination, Ragan filed a complaint with the Department of Fair
Employment and Housing (DFEH) against the City. The DFEH complaint alleged that

                                               5
he had been retaliated against for engaging in a protected activity and because he is the
son of an IPD officer who had complained of race discrimination.
       Ragan had filed two other DFEH complaints against the City in July 2009 and in
November 2009. Ragan received right-to-sue letters and filed this action.
                            PROCEDURAL BACKGROUND
    1. Second Amended Complaint
       Ragan filed a reverse discrimination lawsuit against the City. The second
amended complaint (complaint) alleges causes of action for race discrimination and two
causes of action for retaliation in violation of the FEHA. Ragan alleges that he was
“unlawfully suspended” from “July 2008 through April 2009,” “for being involved in two
shootings of African-American males.” He further alleges his nine-month administrative
leave was a result of a discrimination claim his father filed against the City. Ragan
allegedly was denied overtime, denied working patrol, denied his ability to be promoted,
and deprived of his gun and badge in July 2009 on a “trumped up” internal affairs
investigation. It is alleged that Chief Seabrooks’s employment decisions were based on
Ragan’s race.
       Ragan further alleges the City retaliated against him after he filed the DFEH
complaints in July 2009 and November 2009. Ragan also alleges retaliation arising from
his association with his father who sued the IPD for reverse discrimination in 2005.3
    2. The City’s Motion for Summary Judgment, and Ragan’s Appeal
       The City filed a motion for summary judgment, asking the trial court to adjudicate
58 issues. Among the issues raised, the City argued that Ragan could not establish a
prima facie case of race discrimination because he could not show Chief Seabrooks had
any discriminatory animus toward Caucasians. The City also argued that Ragan’s
retaliation claims failed because he could not establish a prima facie case, and California
law does not recognize associational retaliation under the FEHA.


3
       Although not alleged as a separate cause of action, Ragan alleges the City failed to
take reasonable steps to prevent discrimination (§ 12940, subd. (k)).

                                             6
       In support of its motion, the City submitted a separate statement of facts, listing
219 undisputed material facts. In response, Ragan submitted an additional 125
undisputed material facts. To dispute many of the City’s facts, Ragan cited to all 125 of
his additional undisputed material facts.4
       The trial court limited the issues, granted summary judgment on the grounds that
the City met its burden to show Ragan could not establish a prima facie case of
discrimination or retaliation. The trial court also concluded there is no cause of action for
associational retaliation under the FEHA. The trial court entered judgment against
Ragan, and he timely filed this appeal.
                                       DISCUSSION
    1. Standard of Review
       We independently review the ruling on a summary judgment motion. (Guz v.
Bechtel National, Inc. (2000) 24 Cal. 4th 317, 334 (Guz)). To prevail on a motion for
summary judgment in an action brought under the FEHA, a defendant employer initially
has the burden to show “either that [the] (1) plaintiff could not establish one of the
elements of the FEHA claim, or (2) there was a legitimate, nondiscriminatory reason for
its decision to terminate plaintiff’s employment. [Citations].”5 (Avila v. Continental

4
       One example is illustrative. The City’s Fact No. 86 states: “Plaintiff’s temporary
assignment to an administrative position in the Government Liaison Section had no
impact on his ability to promote within the IPD.” Ragan disputes this fact, citing to all
125 of his additional undisputed material facts. If this fact were actually disputed, we
would presume Ragan would submit evidence related to the IPD promotion policy or
other evidence that he had been denied a promotion. Not so. Upon our review of these
125 additional undisputed material facts, not one relates to promotions while Ragan was
assigned to his administrative position. We can only speculate what, if any significance,
Ragan’s 2004-2005 performance evaluation, cited as additional undisputed facts 228-235,
would have on his ability to be promoted in 2009 if he did not actually attempt to seek a
promotion.
5
        California has adopted the McDonnell-Douglas test, which places on the plaintiff
the initial burden to establish a prima facie case of discrimination. (Guz, supra, 24
Cal.4th at p. 354.) “While the plaintiff’s prima facie burden is ‘not onerous’ [citation], he
must at least show ‘ “actions taken by the employer from which one can infer, if such
actions remain unexplained, that it is more likely than not that such actions were ‘based
                                              7
Airlines, Inc. (2008) 165 Cal. App. 4th 1237, 1247; Code Civ. Proc., § 437c, subd. (p)(2).)
If the employer meets this burden, the employer is entitled to summary judgment unless
the plaintiff produces admissible evidence that raises a triable issue of fact material to the
employer’s showing. (Guz, supra, 24 Cal.4th at p. 357; Scotch v. Art Institute of
California (2009) 173 Cal. App. 4th 986, 1005.) In determining whether these burdens
have been met, we view the evidence in the light most favorable to Ragan, as the
nonmoving party, liberally construing his evidence while strictly scrutinizing the City’s
evidence. (Miller v. Department of Corrections (2005) 36 Cal. 4th 446, 460.) We will
affirm a summary judgment or summary adjudication if it is correct on any ground that
the parties had an adequate opportunity to address in the trial court. (California School of
Culinary Arts v. Lujan (2003) 112 Cal. App. 4th 16, 22.)
       As noted, our review is made more difficult because of Ragan’s defective separate
statement submitted to oppose the summary judgment motion. “Separate statements are
required not to satisfy a sadistic urge to torment lawyers, but rather to afford due process
to opposing parties and to permit trial courts to expeditiously review complex motions for
[summary adjudication] and summary judgment to determine quickly and efficiently
whether material facts are disputed.” (United Community Church v. Garcin (1991)
231 Cal. App. 3d 327, 335.) “The separate statement ‘provides a convenient and
expeditious vehicle permitting the trial court to hone in on the truly disputed facts.’
[Citation.]” (Nazir v. United Airlines, Inc. (2009) 178 Cal. App. 4th 243, 252.)
       Ragan did not draft his responsive separate statement with these concepts in mind,
that is, to permit the court to hone in on any truly disputed fact. In our review of the
separate statements, many of the so-called disputed facts are not actually disputed, and as
to those facts that are disputed, Ragan did not state the nature of the dispute and did not


on a [prohibited] discriminatory criterion . . . .’ [Citation].” [Citation.]’ ” (Id. at p. 355.)
If, at trial, the plaintiff establishes a prima facie case, a presumption of discrimination
arises. At this trial stage, the burden shifts to the employer to rebut the presumption by
producing admissible evidence that its action was taken for a legitimate,
nondiscriminatory reason. (Id. at pp. 355-356.)

                                               8
describe or cite to the evidence that supports his position. (Cal. Rules of Court, rule
3.1350(f); see Parkview Villas Assn., Inc. v. State Farm Fire & Casualty Co. (2005)
133 Cal. App. 4th 1197, 1209-1210.) Instead, Ragan cited to his additional 125
undisputed facts and left it to the court to evaluate all of the evidence to support his
position that a specific material fact was disputed.
       Ragan, however, has honed in on the disputed facts in his briefing on appeal. His
position is clear, and he cites to evidence that he claims raises a triable issue of fact. We
review this evidence to determine whether Ragan has met his burden to defeat the City’s
showing in its motion for summary judgment.
    2. Ragan Cannot Establish an Element of his Prima Facie Case of Race
       Discrimination (First Cause of Action)
       A prima facie case of race discrimination generally means the plaintiff must
provide evidence that (1) the plaintiff was a member of a protected class,6 (2) the plaintiff
was qualified for the position he or she sought or was performing competently in the
position held, (3) the plaintiff suffered an adverse employment action, such as
termination, demotion, or denial of an available job, and (4) some other circumstance
suggests discriminatory motive. (Guz, supra, 24 Cal.4th at p. 355.) Our focus here is on
the fourth element, that is, whether there is admissible evidence to raise a triable issue of
fact suggesting Chief Seabrooks harbored a discriminatory animus toward Caucasians.
              a. Community Sentiment Against Ragan and the IPD
       Ragan contends there is a triable issue of fact because Chief Seabrooks’s decision
to place him on paid administrative leave was motivated by the anti-Caucasian sentiment


6
        Because the first element of the McDonnell-Douglas burden-shifting framework
requires that the plaintiff show he or she is a member of a protected class, some courts in
reverse discrimination cases brought by Caucasian plaintiffs require a Caucasian/male
plaintiff to show background circumstances sufficient to demonstrate that the particular
employer discriminates against Caucasians. (Hague v. Thompson Distribution Co.
(7th Cir. 2006) 436 F.3d 816, 820-822; see also Chin et al., Cal. Practice Guide:
Employment Litigation (The Rutter Group 2012) ¶¶ 7.233 to 7.235, p. 7-42 (rev. #1,
2008).)

                                              9
in the community following the Wicks shooting. Ragan cites the following evidence to
raise a triable issue of fact: (1) Ragan is Caucasian and Chief Seabrooks is African-
American; (2) Ragan’s use-of-force incidents in 2008 involved two African-American
males and the third use-of-force incident occurred in the Hispanic community; (3) Ragan
was identified as the shooter of the two African-American males; (4) 100 people attended
a city council meeting, and those attending spoke about Ragan’s race and criticized the
IPD’s treatment of people of color; (5) Chief Seabrooks attended community meetings
after the shootings; and (6) Chief Seabrooks admitted Ragan’s administrative leave was
motivated by community concerns.
        As to the first three pieces of evidence, race alone is not enough. The McDonnell-
Douglas test requires “some other circumstance,” suggesting a discriminatory motive.
(Guz, supra, 24 Cal.4th at p. 355.)
        Ragan’s fourth piece of evidence is Chief Seabrooks’s deposition testimony
describing the city council meeting. Chief Seabrooks testified: “In the aftermath of the
Wicks incident, in an open session of the city council wherein I was present and roughly
100 people spoke for three minutes each, there was a lot of conversation and accusations
about racial bias within the police department as it relates to the officer’s race, the fact
that he had been involved in the incidents in the community, actually. [¶] It wasn’t just
about the Wicks shooting. It was about all – the two shootings coupled with the
circumstance involving Mr. Melendez and some other things that had just been out in the
environment. Race became an issue.” Chief Seabrooks continued: “Inglewood police
officers had seemingly had a history of shooting black citizens, irrespective of the race of
the officer . . . .   The fact that Inglewood officers seemingly shot unarmed people with a
degree of frequency was the issue. [¶] The fact that Inglewood police officers seemingly
were inappropriate and overreacted with people of color was an issue. The fact that we
killed an innocent man and shot another person was an issue.”
        This evidence suggests that the citizens were concerned about the accountability
of the IPD and its officers toward people of color. It does not create a reasonable
inference of any racial animosity on the part of Chief Seabrooks toward Caucasian police

                                               10
officers under her command. Ragan’s statement in his brief that the community
demanded retribution during the city council meeting is not supported by any cited
evidence. It is undisputed that upon completion of the investigations into the two fatal
shootings, Chief Seabrooks took no retribution, concluding Ragan followed IPD policy.
       For the same reasons, Chief Seabrooks’s attendance at a community meeting (the
fifth piece of evidence) also does not raise a reasonable inference that she harbored a
discriminatory animus toward Ragan because of his race.
       Finally, Ragan describes his last and “most important” piece of evidence as an
admission by Chief Seabrooks that she was motivated by anti-Caucasian community
animosity toward him. The deposition testimony Ragan cites does not support this
assertion. Chief Seabrooks testified regarding her decision to place Ragan on paid
administrative leave: “My concerns were that the employee might need additional
cooling off time. It’s a very busy city. Things happen. And I wanted to be sure that
when all of these matters were resolved, that the employee could be focused on the work.
[¶] Equally, that the community could have some cooling off time because my job is to
ensure that we don’t have a level of unrest that comes, because people are passionate
about their viewpoints.” Chief Seabrooks acknowledged the public outcry and potential
for civil disobedience because of the fatal shootings – no reasonable inference can be
drawn from this testimony that accountability as an IPD officer and the safety of an IPD
officer during this difficult period was motivated by Chief Seabrooks’s discriminatory
animus toward Caucasian officers.
       Ragan cites no other evidence to establish a discriminatory motive for Chief
Seabrooks’s other employment decisions, that is, his assignment to the IPD government
liaison section and his termination. Nor could he. It is undisputed that the psychologist,
not Chief Seabrooks, determined Ragan was temporarily not fit to return to patrol duty.
Upon completion of the internal affairs investigations into the three use-of-force
incidents, it is undisputed that Chief Seabrooks took no adverse action with respect to the
two fatal shootings. While Chief Seabrooks imposed the recommended 12-day
suspension following an investigation into the Melendez incident, Ragan does not

                                            11
contend that the investigators who recommended the discipline harbored anti-Caucasian
animosity. Ragan’s termination occurred in August 2010, more than two years after the
three use-of-force incidents. There is no reasonable inference to be drawn from this
evidence that any of Chief Seabrooks’s employment decisions were motivated by a
discriminatory animus toward Ragan because of his race.
       Relying on federal cases, Ragan contends that his reverse discrimination claim
survives summary judgment if he can show evidence that there was some community
pressure by the minority community on Chief Seabrooks to place him on a lengthy
administrative leave (or to take other adverse employment actions). Of the four cited
cases, only Franko v. City of Cleveland (N.D.Ohio 2009) 654 F. Supp. 2d 711 (Franko),
reversed summary judgment in favor of the employer. 7 Franko is distinguishable.
       In Franko, the plaintiff was a male Caucasian police officer who was placed on
restricted duty for eight months after an incident involving the fatal shooting of an
African-American male. (Franko, supra, 654 F.Supp.2d at p. 714.) To establish that the


7
        In Hague v. Thompson Distribution Co., supra, 436 F.3d 816, the Seventh Circuit
discussed background circumstances sufficient to give rise to an inference that the
defendant is one of those unusual employers who discriminates against the majority. The
background circumstances existed when five plaintiffs, the only Caucasians at a
company, presented evidence that their African-American boss fired them and replaced
three of them with African-American employees, the fourth plaintiff’s job was assumed
by an African-American employee, and the fifth was not replaced. (Id. at p. 822.) In this
context, the Seventh Circuit suggested these background circumstances were sufficient to
satisfy the plaintiff’s burden to establish the first element of the McDonnell-Douglas
framework in reverse discrimination cases. Although not present in Hague, in cases
involving a Caucasian decisionmaker favoring minorities, the court also noted a plaintiff
might be able to use evidence of public opinion or affirmative action to show a Caucasian
decisionmaker might favor minorities. (Id. at p. 822, fn. 5.) In Preston v. Wisconsin
Health Fund (7th Cir. 2005) 397 F.3d 539, the Seventh Circuit stated that an affirmative
action plan or public opinion coupled with other facts or evidence indicating an employer
is inclined to discriminate against non-minorities, might give rise to an inference of
discrimination. (Id. at p. 542; see also Jones v. City of Springfield, Ill. (C.D.Ill. 2008)
540 F. Supp. 2d 1023, 1033, 1034-1036 [evidence of public pressure to promote African-
Americans was sufficient to show background circumstances to establish a prima facie
case, but city had legitimate non-discriminatory reason for its decision].)

                                             12
City of Cleveland discriminated against the majority, the plaintiff presented evidence that
his restricted duty violated the 45-day policy, the Caucasian mayor of Cleveland left him
a voice mail while Franko was on restricted duty stating he was in the “eye of the storm
at the time,”8 and in a federal district court case, the jury returned a verdict finding the
City of Cleveland intentionally discriminated against a Caucasian police officer. (Id. at
p. 718.) This evidence established a prima facie case. (Ibid.)
       Unlike Franko, even with all inferences drawn in his favor, Ragan cannot raise a
triable issue of fact to defeat the City’s showing of the absence of a discriminatory
motive. Chief Seabrooks acknowledged in her deposition that the community was highly
critical of the IPD. The community criticism was directed at Ragan because of his
conduct and because of the race of the shooter and the victims. The City was in “the eye
of the storm” based on the IPD’s accountability, and Ragan’s use-of-force incidents.
Despite Ragan’s argument to the contrary, there is no evidence the community or City
officials insisted that Chief Seabrooks take a course of action against Ragan, as suggested
in Ragan’s hypothetical, or Chief Seabrooks was overly sensitive to the public outcry as
the Cleveland mayor appeared to be in Franko, or there was a history of reverse
discrimination in the IPD. The test employed by the Franko court requires more than just
public opinion and the race of the plaintiff – there must be other facts, not present here, to
show an employer discriminates against the majority.
              b. Disparate Treatment of a Similarly Situated African-American Officer
       Ragan argues community sentiment, coupled with his evidence that Chief
Seabrooks treated a similarly situated African-American officer differently raised a
triable issue of fact to establish discriminatory motive. Although disparate treatment
often is raised to show pretext, Nadaf-Rahrov v. Neiman Marcus Group, Inc. (2008)


8
       Franko testified regarding the voice mail he received: “Mayor Campbell called,
she said she was calling to see how I was doing. She said that I was in the eye of the
storm at the time. It was more about the elections than about me right now, seeing that
my shooting was a couple days before the primaries.” (Franko, supra, 654 F.Supp.2d at
p. 718.)

                                              13
166 Cal. App. 4th 952, 991, appears to include disparate treatment as an element of a
prima facie case of discrimination.
       “Another employee is similarly situated if, among other things, he or she
‘ “engaged in the same conduct without any mitigating or distinguishing
circumstances.” ’ [Citation.]” (Wills v. Superior Court (2011) 195 Cal. App. 4th 143,
172.) To raise a triable issue, Ragan must identify other similarly situated police officers.
       Ragan cites to the treatment of an African-American officer who “had been
involved in three officer involved shootings,” one in 2008, and “he had two other
shootings probably from the years previous, say from like 2006, 2007. I know there’s
[sic] about three shootings.” Ragan testified that this officer was placed on leave for
about a month. Ragan was not similarly situated. He was involved in a fatal shooting,
returned to work, and two months later was involved in another fatal shooting. He was
placed on administrative leave until the internal affairs investigations were completed.
       In sum, Ragan has not presented any evidence other than his race upon which a
reasonable inference can be drawn that the length of his paid administrative leave (or any
other employment decision) was based upon Chief Seabrooks’s discriminatory animus
toward Caucasian officers. Accordingly, Ragan failed to produce admissible evidence to
raise a triable issue of fact material to the City’s showing that Ragan cannot establish the
fourth element of a prima facie case of race discrimination.
   3. Ragan’s Retaliation Claims Fail as a Matter of Law
       To maintain a claim for retaliation under the FEHA, a plaintiff must show (1) he
engaged in a “ ‘protected activity;’ ” (2) he experienced an “adverse employment action;”
and (3) there is a causal link between the protected activity and the employer’s action.
(Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal. 4th 1028, 1042; Iwekaogwu v. City of Los
Angeles (1999) 75 Cal. App. 4th 803, 814.) “ ‘Essential to a causal link is evidence that
the employer was aware that the plaintiff had engaged in the protected activity.’
[Citations.]” (Morgan v. Regents of University of California (2000) 88 Cal. App. 4th 52,
70.) “ ‘ “The causal link may be established by an inference derived from circumstantial
evidence, ‘such as the employer’s knowledge that the [employee] engaged in protected

                                             14
activities and the proximity in time between the protected action and allegedly retaliatory
employment decision.’ ” [Citation.]’ ” (Id. at p. 69.)
       The City presented evidence that Ragan cannot establish the third element of a
prima facie case of retaliation. Ragan has not presented evidence to raise a triable issue
of material fact to defeat the City’s showing.
              a. No Causal Link Exists Between Filing DFEH Complaints and an
                  Adverse Employment Action (Second Cause of Action)
       Ragan contends that he presented evidence of a causal link between his filing of
the DFEH complaints against the City and Chief Seabrooks’s decision to terminate him.
Although Chief Seabrooks testified at her deposition that she did not see either the July
2009 or November 2009 DFEH complaints, Ragan cites to evidence from which he
claims a reasonable inference can be drawn to dispute this fact. We disagree.
       Ragan cites to evidence that on at least two occasions, other officers brought
discrimination charges against Chief Seabrooks, and she was aware that these officers
had filed DFEH complaints. These DFEH complaints, however, named Chief Seabrooks.
Ragan’s DFEH complaints named the City.
       Although Ragan did not name Chief Seabrooks in his DFEH complaints, he
presented evidence that the chief of police is notified of lawsuits filed against the City.
The DFEH complaint is not a lawsuit. Ragan also paraphrases Chief Seabrooks’s
deposition testimony, by stating “if the clerk’s office recognizes that a document contains
an employment discrimination claim, it would be routed to her.” Chief Seabrooks
testified: “If the employee files the documents and if someone in the clerk’s office
recognizes that I should receive a document, I may get it. Depending on if it’s – if it
reaches the city attorney’s level, I may get it. But there is not a consistent way . . . .”
This evidence, viewed in the light most favorable to Ragan, does not raise a triable issue
of fact that Chief Seabrooks routinely receives DFEH complaints against the City, from
which an inference could be drawn that Chief Seabrooks had knowledge of Ragan’s
DFEH complaints against the City. Without such knowledge, Chief Seabrooks could not


                                              15
have made the decision to terminate Ragan based upon this alleged protected activity.9
(Morgan v. Regents of University of California, supra, 88 Cal.App.4th at p. 70.)
              b. No Causal Link Exists Between Ragan’s Father’s Lawsuit and an
                 Adverse Employment Action (Third Cause of Action)
       Ragan contends the FEHA recognizes associational retaliation, which he has
alleged based upon his relationship with his father who sued the City in 2005 for reverse
discrimination. The City contends no such cause of action exists under the FEHA. We
need not resolve this issue because, even if we assume Ragan engaged in protected
activity, there is no causal link between Ragan’s father’s lawsuit and any adverse
employment action. Ragan’s father filed a reverse discrimination lawsuit against the City
two years before Chief Seabrooks became chief of police. Chief Seabrooks learned about
Ragan’s father’s lawsuit in the summer of 2008, but she did not terminate Ragan until
August 2010. Given the temporal gap between knowledge of Ragan’s father’s lawsuit
and the decision to terminate Ragan, no reasonable inference can be drawn to defeat the
City’s showing. Accordingly, Ragan cannot establish the third element of a prima facie
case of retaliation. (See Morgan v. Regents of University of California, supra,
88 Cal.App.4th at p. 69.)
              c. Additional Bases to Support Retaliation Claim Not Alleged
       Ragan asserts two other protected activities that purportedly support his retaliation
claim under the FEHA that were not alleged in the complaint, including a meeting with
Chief Seabrooks to discuss the recommended discipline following the investigation into
the Melendez incident, and his removal of IPD documents related to the Carranza
incident. We reject this argument on procedural grounds.



9
        Causation sufficient to establish the third element of a prima facie case may be
inferred from the proximity in time between the protected activity and the allegedly
retaliatory employment decision. In this case, no inference can be drawn because there is
an eight-month temporal gap between the filing of the November 29 DFEH complaint
and Chief Seabrooks’s decision to terminate Ragan.

                                            16
       A summary judgment motion is directed to the issues framed by the pleadings.
Those are the only issues a motion for summary judgment must address. (Conroy v.
Regents of University of California (2009) 45 Cal. 4th 1244, 1249-1250.) The complaint
does not allege these additional grounds for the retaliation claim. Thus, we do not
address these issues.
   4. Failure to Maintain Environment Free From Race Discrimination
       The complaint alleges failure to provide an environment free from discrimination
in violation of the FEHA (§ 12940, subd. (k)). An actionable claim under section 12940,
subdivision (k) is dependent on a claim of actual discrimination. (Trujillo v. North
County Transit Dist. (1998) 63 Cal. App. 4th 280, 289.)
       Because we affirm summary judgment on all of the FEHA causes of action, we
also affirm as to this cause of action.
                                          DISPOSITION
       The judgment is affirmed. The City of Inglewood is awarded costs on appeal.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   ALDRICH, J.
We concur:


              CROSKEY, Acting P. J.


              KITCHING, J.




                                              17